Citation Nr: 0108463	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-15 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to restoration of a 40 percent rating for 
residuals of a fusion of the right (minor) wrist.  

2.  Entitlement to a rating in excess of 40 percent for 
residuals of a fusion of the right (minor) wrist. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from December 1980 to July 
1985.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The veteran is left handed.

3.  The evidence upon which the reduction in the rating for 
the veteran's service-connected residuals of a fusion of the 
right wrist from 40 percent to 30 percent did not demonstrate 
such sustained improvement in these residuals as to warrant 
the reduction.  

4.  Application of the VA Schedule for Rating Disabilities to 
the clinical evidence of record does not reveal a diagnostic 
code under which a rating in excess of 40 percent for the 
service-connected right wrist fusion could be assigned. 

5.  There are no extraordinary factors associated with the 
service-connected residuals of a fusion of the right wrist 
productive of an unusual disability picture such as to render 
application of the regular schedular provisions impractical.

CONCLUSIONS OF LAW

1.  The criteria for restoration of a 40 percent rating for 
residuals of a fusion of the right wrist are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§3.344, 4.71a, DC 
5214 (2000).  

2.  The criteria for a rating in excess of 40 percent for 
residuals of a fusion of the right wrist are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.71, DC 5214 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The disability at issue, listed by the RO in its most recent 
rating decision as "K[ie]nbock's disease, right wrist, with 
lunate arthroplasty, proximal row carpectomy and fusion", is 
currently rated as 30 percent disabling under DC 5214 (wrist 
ankylosis).  Evidence of record indicates the veteran is 
left-handed (see e.g. statement to this effect from the 
veteran in a May 1998 VA examination report).  Thus, the 
criteria applicable to the "minor" wrist are for 
application.  Under DC 5214, the highest assignable rating 
for the minor wrist is 40 percent for unfavorable ankylosis 
in any degree of palmar flexion, or with ulnar or radial 
deviation.  Unfavorable ankylosis of the minor wrist in any 
other position warrants a 30 percent disability rating.  
Favorable ankylosis of the minor wrist in 20 to 30 degrees of 
dorsiflexion warrants a 20 percent rating.  Extremely 
unfavorable ankylosis of the wrist is to be rated as loss of 
use of the hands under DC 5214. 

38 C.F.R. § 3.344 provides that a reduction in a rating that 
has "stabilized" for five years or more may not be reduced 
on the basis of only one examination, unless all the evidence 
of record clearly shows that a sustained improvement has 
occurred. The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999), in Lehman v. Derwinski, 1 Vet. App. 
339 (1991), held that this five-year period is merely a 
guideline, and that the entire clinical record must be 
reviewed in order to determine whether, in fact, the disorder 
in issue has actually "stabilized."  

Additionally, 38 C.F.R. § 3.344 provides that a rating 
decision will not be reduced based upon an examination that 
is "less full and complete than those on which payments were 
authorized or continued."  This regulation further states 
that "[r]atings on account of diseases which become 
comparatively symptom free (findings absent) after prolonged 
rest . . . will not be reduced on examinations reflecting the 
results of bed rest."  Moreover, although the evidence may 
show that some improvement has occurred, the rating agency 
must consider "whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life."  38 C.F.R. § 3.344.  

With the above legal criteria in mind, the relevant facts and 
procedural history will be summarized.  During service, 
Kienbock's disease (vascular necrosis of the right lunate) 
was diagnosed in the veteran's right wrist.  He underwent a 
lunate prosthetic replacement which was initially 
unsuccessful, and he later underwent proximal carpal row 
resection.  The veteran received a medical discharge from 
service due to this disability, and an August 1985 rating 
decision granted service connection for the right wrist 
disability, characterized at that time as "status post 
lunate arthroplasty and proximal row carpectomy for 
K[ie]nbock's disease."  A 50 percent prestabilization rating 
was assigned.  See 38 C.F.R. § 4.28.

Thereafter, a March 1986 rating decision assigned a 30 
percent schedular rating from August 1986 under Diagnostic 
Code 8599-8512, that is, by analogy to moderate incomplete 
paralysis of the lower radicular group.  See 38 C.F.R. 
§§ 4.20, 4.27.  This action followed a February 1986 VA 
examination at which the veteran reported that he wrote with 
his left hand but did "everything else" with his right.  
The examination revealed what was described as a fifty 
percent reduction in motion of the right wrist and a fifty 
percent reduction in grip strength in the right hand.  

In November 1995, the veteran underwent another fusion of the 
right wrist.  He was afforded a temporary 100 percent rating 
for convalescence under the provisions of 38 C.F.R. § 4.30 
following this procedure.  Thereafter, a 40 percent rating 
was assigned under Diagnostic Code 5214, effective from March 
1, 1996.  In November 1996, the hardware in the right wrist 
was surgically removed, and a February 1998 rating decision 
denied the veteran's claim for additional benefits under 
38 C.F.R. § 4.30.  

A May 1998 VA examination showed the surgical scar on the 
right wrist to be well-healed.  The veteran indicated at this 
examination that he was left hand dominant.  The wrist was 
fused at 0 degrees.  There was a full active range of motion 
distally to the fingers without complaint.  It was indicated 
in the report from this examination that the fusion of the 
right wrist was successful, and that after completion of 
vocational rehabilitation, there would be minimal problems 
with employment and functioning.  An August 1998 rating 
decision continued the 40 percent evaluation.  

A November 1998 VA outpatient clinic report indicated the 
veteran was doing "a good bit better than in May."  
Following a May 1999 VA examination which showed mild carpal 
tunnel syndrome in the right wrist attributed to the service-
connected right wrist injury, a June 1999 rating decision 
granted service connection and assigned a separate 10 percent 
rating for this disability.  The propriety of this rating is 
not at issue.  This rating decision also proposed to reduce 
the rating for the right wrist disability to 30 percent, 
based on the rationale that the VA examination did not 
demonstrate unfavorable ankylosis so as to warrant a 40 
percent rating for the non-dominant hand.  The reduction to 
30 percent, effective from January 1, 2000, was implemented 
by an October 1999 rating decision.  

Turning to the issue of entitlement to restoration of a 40 
percent rating for the veteran's right wrist disability, the 
Board notes that, although the 40 percent disability 
evaluation had not been in effect for 5 years or more, this 
is the type of disability to which 38 C.F.R. § 3.344 would 
apply, as the surgical fusion of the wrist would be expected 
to be a stable disability after convalescence.  Given the 
holding in Lehman and the facts of this case, the Board 
concludes that restoration of the 40 percent rating is 
warranted.  The clinical evidence reveals a significant 
"stable" disability in the right wrist, of the sort 
contemplated by 38 C.F.R. § 3.344.  Supporting this 
conclusion is the fact that, following the surgical fusion in 
November 1995, neither the September 1996 nor the February or 
August 1998 rating decisions scheduled a routine future VA 
examination.  See 38 C.F.R. § 3.327(b)(2).  Finally, the 
clinical evidence contained in the examination reports in 
1998 and 1999 used as a basis for the reduction, when 
compared to the other clinical evidence of record, does not 
represent sufficient evidence of material improvement so as 
to have warranted the reduction.  See 38 C.F.R. § 3.344. 

Having found that restoration of the 40 percent rating is 
warranted, the Board nonetheless does not find that a rating 
in excess of 40 percent can be assigned.  As noted above, the 
highest assignable rating for ankylosis of the minor wrist 
under Diagnostic Code 5214 is 40 percent.  A rating in excess 
of 40 percent is also not warranted under any other 
potentially applicable diagnostic code listed under the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  Also 
considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that while the veteran's right wrist has required 
several surgeries, there does not appear to be marked 
interference with employment due to residuals of the right 
wrist fusion.  See e.g., the conclusion following the May 
1998 VA examination.  There is otherwise no other evidence 
indicating that residuals of the fusion of the right wrist 
involve such disability that an extraschedular rating would 
be warranted under the provisions of 38 C.F.R. § 3.321(b)(1).

Finally, the Board has considered whether, pursuant to the 
newly promulgated Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), a remand is 
needed to apply these new provisions.  Given the extensive 
development accomplished in this case, to include affording 
the veteran medical examinations and obtaining treatment 
records, the Board concludes that provisions of the Act have 
been essentially complied with in this case.  The veteran has 
been provided with sufficient notice as to the evidence 
necessary to support his claims, and there is no indication 
that there is any other evidence to be obtained or 
development to be accomplished that would assist in the 
adjudication of the veteran's claim.    


ORDER

Entitlement to restoration of a 40 percent rating for 
residuals of a fusion of the right (minor) wrist is granted, 
subject to regulations governing the payment of monetary 
awards.  

Entitlement to a rating in excess of 40 percent for residuals 
of a fusion of the right (minor) wrist is denied.   



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

